Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/442,797 filed on September 24, 2020.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Fumiko Yamaguchi, Reg. No. 58,920, Tel: 650-384-4411 on 01/13/2021.

	Please amend the claim 8 as follows:
8. (Currently Amended) A semiconductor device fabrication process, comprising:
forming a plurality of gates on a substrate by removing first portions of a gate layer to form a plurality of trenches, wherein the gate layer comprises a conducting layer made of a first metal and a gate dielectric layer made of a first dielectric material disposed on the conducting layer; 

forming a first structure on the substrate in a processing system without breaking vacuum, comprising:
forming recessed active regions in the plurality of trenches by filling the plurality of trenches with a second metal and partially removing second portions of the second metal;
forming a plurality of liners over each of the recessed active regions;
forming a metal cap layer over each of the plurality of liners; and
depositing a third dielectric material over the metal cap layers;
forming a planarized surface that comprises a surface of the plurality of gates and a surface of the first structure; and
forming contact via openings in the plurality of trenches by removing third portions of the third dielectric material in the plurality of trenches.

Reasons for Indicating Allowable Subject Matter
5.	Claims 1-14, 21-26 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 1.
….
forming a first structure on the substrate in a processing system without breaking vacuum, comprising: forming recessed active regions in the plurality of trenches by filling the plurality of trenches with a second metal and partially removing second portions of the second metal; forming a plurality of liners over each of the recessed active regions; and forming a metal cap layer over each of the plurality of liners; depositing a third dielectric material over the first structure; forming a planarized surface that comprises a surface of the plurality of gates and a surface of the third dielectric material that is disposed over the first structure; and forming contact via openings in the plurality of trenches by removing third portions of the third dielectric material in the plurality of trenches; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 8.
….
forming a first structure on the substrate in a processing system without breaking vacuum, comprising: forming recessed active regions in the plurality of trenches by filling the plurality of trenches with a second metal and partially removing second portions of the second metal; forming a plurality of liners over each of the recessed active regions; forming a metal cap layer over each of the plurality of liners; and depositing a third dielectric material over the metal cap layers; forming a planarized surface that comprises a surface of the plurality of gates and a surface of the first structure; and forming contact via openings in the plurality of trenches by removing third portions of the third dielectric material in the plurality of trenches; in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 21.
	forming a first structure on a substrate in a processing system without breaking vacuum, comprising: forming recessed active regions in a plurality of trenches formed on the substrate by filling the plurality of trenches with a metal and partially removing second portions of the metal; forming a plurality of liners over each of the recessed active regions; and forming a metal cap layer over each of the plurality of liners; in combination with the rest of claim limitations as claimed and defined by the applicant.

9.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device fabrication process in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 8 and 21 are allowable. Since the independent claims 1, 8 and 21 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-7 of the independent claim 1, the dependent claims 9-14 of the independent claim 8 and the dependent claims 22-26 of the independent claim 21 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 8 and 21 (the individual limitations may be found just not in 

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819